J-S41037-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

PAULA TAYLOR,

                            Appellant                No. 2019 MDA 2014


          Appeal from the Judgment of Sentence November 12, 2014
              in the Court of Common Pleas of Lycoming County
              Criminal Division at No.: CP-41-CR-0000892-2014


COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

PAULA TAYLOR,

                            Appellant                No. 2020 MDA 2014


          Appeal from the Judgment of Sentence November 12, 2014
              in the Court of Common Pleas of Lycoming County
              Criminal Division at No.: CP-41-CR-0000125-2014


BEFORE: ALLEN, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED AUGUST 12, 2015

        Appellant, Paula Taylor, appeals from the judgment of sentence of not

less than forty months’ nor more than ten years’ incarceration, following her
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S41037-15


open guilty plea to two counts of retail theft, 18 Pa.C.S.A. § 3929(a)(1).

Appellant claims her sentence is excessive. We affirm.

     The sentencing court aptly set forth the facts of this case in its March

4, 2015 opinion:

            Under Information 125-2014, the Williamsport police
     charged Appellant Paula Taylor with retail theft, a felony of the
     third degree, as a result of an incident on January 7, 2014 at the
     Weis Markets where she was observed taking items such as
     hairspray, face wipes[,] and mayonnaise, and placing them in
     her purse without paying for them. Appellant tendered an open
     guilty plea to this charge on May 2, 2014.

            Under Information 892-2014, the Williamsport police
     charged Appellant with retail theft and receiving stolen property,
     both graded as felonies of the third degree, arising from an
     incident on May 18, 2014 at Kohl’s involving merchandise valued
     at $1227.09. On October 17, 2014, Appellant entered an open
     guilty plea to both charges.

           On November 12, 2014, the court sentenced Appellant to
     an aggregate term of forty (40) months to ten (10) years of
     incarceration in a state correctional institution, consisting of
     sixteen (16) months to five (5) years for retail theft in case 125-
     2014 and a consecutive term of twenty-four (24) months to five
     (5) years for retail theft in case 892-2014.

            Appellant filed a timely motion for reconsideration of
     sentence in which she asserted that: (1) the reasons given by
     the court for the twenty-four (24) month minimum sentence for
     case 892-2014, which was beyond the aggravated range, were
     insufficient; (2) the aggregate sentence of forty (40) months to
     ten (10) years was unduly harsh and manifestly excessive; (3)
     the court failed to adequately consider Appellant’s obvious need
     for continuing mental health and drug and alcohol treatment;
     and (4) the court failed to consider reports that Appellant had
     made strides in treatment just prior to sentencing. The court
     summarily denied this motion.

           Appellant filed a timely notice of appeal. The sole issue
     asserted by Appellant in her appeal is that the sentencing court

                                    -2-
J-S41037-15


       abused its discretion when imposing sentence as specified in her
       motion for reconsideration of sentence.

(Sentencing Court Opinion, 3/04/15, at 1-2) (footnote omitted). 1,     2



       Appellant filed a timely motion for reconsideration.    The sentencing

court denied that motion. Appellant filed a timely notice of appeal.

       Appellant raises one question for our review:

       1.    Did the trial court abuse its discretion when imposing an
       aggregate sentence of 40 months to 10 years in a state
       correctional institution for 2 separate third degree felony retail
       theft offenses, exceeding the aggravated range of the sentencing
       guidelines on the second, where the [Appellant] has substantial
       mental and physical disabilities?

(Appellant’s Brief, at 4).

       Appellant claims that the sentencing court abused its discretion by

imposing a sentence above the aggravated range and failing to consider her

mental and physical disabilities. (See id. at 3). Specifically, she claims that

the sentence is manifestly excessive in relation to her criminal conduct,

rehabilitative needs, and physical and mental disabilities.    (See id. at 7).

We disagree.


____________________________________________



1
  Defendant is not R.R.R.I. eligible because of a prior robbery conviction.
(See Sentencing Order, 11/12/14, at 1).
2
   Pursuant to the sentencing court’s order, Appellant filed a timely concise
statement of errors complained of on appeal on December 8, 2014. See
Pa.R.A.P. 1925(b). The court filed a Rule 1925(a) opinion on March 4, 2015.
See Pa.R.A.P. 1925(a).



                                           -3-
J-S41037-15


      On appeal, Appellant challenges the discretionary aspects of her

sentence.    “When appealing the discretionary aspects of a sentence, an

appellant must invoke this Court’s jurisdiction by including in [the] brief a

separate concise statement demonstrating a substantial question as to the

appropriateness of the sentence under the Sentencing Code Pa.R.A.P.

2119(f).” Commonwealth v. Prisk, 13 A.3d 526, 532 (Pa. Super. 2011).

We note, “[t]he right to appeal the discretionary aspects of a sentence is not

absolute.”      Commonwealth v. Kittrell, 19 A.3d 532, 538 (Pa. Super.

2011), appeal denied 32 A.3d 1276 (Pa. 2011).

      “[T]his    Court   has   held   that   an   excessive   sentence   claim—in

conjunction with an assertion that the court failed to consider mitigating

factors—raises a substantial question.” Commonwealth v. Raven, 97 A.3d
1244, 1253 (Pa. Super. 2014), appeal denied, 105 A.3d 736 (Pa. 2014)

(citation omitted).

      If an appellant . . . complies with all statutory and procedural
      requirements regarding a challenge to the discretionary aspects
      of sentencing, and articulates in his [or her] Rule 2119(f)
      statement a substantial question so as to warrant appellate
      review, § 9781 requires the Superior Court to review the manner
      in which the trial court exercised its discretion. . . .

Commonwealth v. Mouzon, 812 A.2d 617, 627 (Pa. 2002).

      Here, Appellant included a Rule 2119(f) statement in her brief that

demonstrated a substantial question, specifically, if the court properly

considered mitigating fact.      Our standard of review for a challenge to

sentencing is well settled:

                                       -4-
J-S41037-15


              Sentencing is a matter vested in the sound discretion of
      the sentencing judge, and a sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Raven, supra, at 1253 (citation omitted).

      Here, Appellant claims the sentencing court did not consider her

mental and physical disabilities, or her improvement in treatment.          (See

Appellant’s brief, at 8, 10).

             In determining whether a sentence is manifestly excessive,
      the appellate court must give great weight to the sentencing
      court’s discretion, as he or she is in the best position to measure
      factors such as the nature of the crime, the [appellant’s]
      character, and the [appellant’s] display of remorse, defiance, or
      indifference.

Commonwealth v. Colon, 102 A.3d 1033, 1043 (Pa. Super. 2014), appeal

denied, 109 A.3d 678 (Pa. 2015) (citation omitted) (emphasis added).

Further, “[m]ental illness is clearly a factor that may be considered in

sentencing. However, the trial court was also correct in stating that it does

not mandate a modification or reduction in any sentence that would or could

be imposed.” Commonwealth v. Diaz, 867 A.2d 1285, 1287 (Pa. Super.

2005) (record citation omitted).

      Additionally, when an appellant has a lengthy history of recidivism, the

sentencing court may appropriately impose a lengthier sentence.

           The courts of this Commonwealth have repeatedly
      recognized that the general purpose of graduated sentencing

                                     -5-
J-S41037-15


      laws is to punish more severely [those] offenders who have
      persevered in criminal activity despite the theoretically beneficial
      effects of penal discipline. Stated another way, the purpose of
      such laws is to enhance punishment when the defendant has
      exhibited an unwillingness to reform his [or her] miscreant ways
      and to conform his [or her] life according to the law.
      Accordingly, following the recidivist logic, each strike that serves
      as a predicate offense must be followed by [a disposition] and,
      by necessary implication, an opportunity to reform, before the
      offender commits the next strike. . . .

Commonwealth v. Shawver, 18 A.3d 1190, 1197 (Pa. Super. 2011)

(citation omitted).

      Here, the sentencing court considered Appellant’s lengthy criminal

record when determining the sentence. At sentencing, the court discussed

Appellant’s criminal history, including her nine previous convictions of retail

theft, nine non-retail related thefts, including identity theft, robbery, and

forgery, and three substance-related convictions.      (See N.T. Sentencing,

11/12/14, at 3).      As noted by the Commonwealth, if fully calculated,

Appellant has a prior record score of fourteen. (See id. at 7). The record

does not reflect this true score because of a statutory cap of five points.

(See Sentencing Ct. Op., 3/04/15, at 3).

      Further, the court considered that the May 18, 2014 theft occurred

while Appellant was out on bail following a guilty plea on May 2, 2014 for the

January 7, 2014 theft.       (See N.T. Sentencing, 11/12/14, at 14-15).

Additionally, the court noted Appellant’s medical and psychiatric disabilities,

as well as injuries sustained from her 2012 DUI related car accident. (See

id. at 5, 13).    The court further considered the rehabilitative needs of

                                     -6-
J-S41037-15


Appellant, specifically citing the ineffectiveness of her previous treatment in

curbing her propensities to commit crimes. (See Sentencing Ct. Op., at 5).

         In total, Appellant has pleaded guilty to over twenty theft charges.

(See Presentence Investigation Report (PSI), 7/11/14, at unnumbered

pages 1-2). The sentencing court considered these twenty prior convictions.

(See N.T. Sentencing 11/12/14, at 3).        The court noted Appellant’s poor

response to past courts’ help, including her continued recidivism during

treatment.     (See id. at 13).    The sentencing court also noted that her

treatments through mental health court, therapy, mental health services,

outpatient services, inpatient services and even imprisonment did not help

her to reform her thirty year history of stealing. (See id. at 15).

      Additionally, the sentencing court considered mitigating factors, such

as Appellant’s disabilities and rehabilitative needs. (See id. at 4). The court

also noted that at some points she had been treatment compliant. (See id.

at 6).      However, the court concluded that neither of these factors

outweighed Appellant’s long history of non-compliant recidivist behavior.

(See id. at 17).      Specifically, the judge found the aggravating factors

outweighed the mitigating factors, and aptly stated to Appellant at

sentencing:

              There’s lots of people in wheelchairs who don’t steal stuff.
              There’s lots of people with physical disabilities who don’t
              steal stuff. With mental issues who don’t steal stuff. I
              didn’t read anything that said you couldn’t be treated with
              medication. What I read was you’re medication non-
              compliant. [. . .] I’m sorry you suffered the physical

                                      -7-
J-S41037-15


            disabilities that you suffered, and significant injuries, but
            you made that choice.

(See id. at 17).

      Moreover, the sentencing court had the benefit of obtaining Appellant’s

PSI. (See N.T. Sentencing, 11/12/14, at 3). When “the sentencing court

had the benefit of a presentence investigation report [] it is presumed that

the sentencing court was aware of all relevant information regarding

[appellant’s]   character   and   weighed   those   considerations   along   with

mitigating statutory factors.”    Commonwealth v. Tirado, 870 A.2d 362,

366 n.6 (Pa. Super, 2005) (citation omitted). Therefore, in the instant case,

we presume the sentencing court properly weighed the considerations.

      Accordingly, we conclude that the court properly weighed both

aggravating and mitigating factors. See Tirado, supra, at 366. Hence, the

sentencing court did not abuse its discretion in sentencing Appellant outside

the aggravated range of the sentencing guidelines. See Raven, supra, at

1253. Appellant’s claim is without merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2015


                                      -8-